Title: To Thomas Jefferson from Robert Patterson, 25 June 1806
From: Patterson, Robert
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philada. June 25th 1806
                        
                        The bearer, Mr. Alexr Stuart, is about to remove from this city to the Havanna in the line of mercantile
                            business. His moral character, as well as reputation in his profession, so far as I have learned, stand fair with all such
                            as know him; And it is confidently believed, that any appointment which you might please to give him, as agent or Consul
                            in that city, would be ably & faithfully fulfilled.—With this view, I have taken the liberty of joining with other
                            of my fellow-citizens, in recommending him to your notice.
                        I am, Sir, with sentiments of the greatest esteem Your obedt. Servt.
                        
                            R. Patterson
                            
                        
                    